     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

BRIAN SIMMONS,                        )
individually,                         )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )       Case No._______________
                                      )
SUN SHINE FOOD MART, LLC,             )
a domestic limited liability company, )
                                      )
     Defendant.                       )
______________________________

                                  COMPLAINT

       Plaintiff BRIAN SIMMONS (hereinafter “SIMMONS” or “Plaintiff”)

hereby sues Defendant SUN SHINE FOOD MART, LLC, a Louisiana Limited

Liability Company, (hereinafter “Defendant”) for injunctive relief, attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12103, 12181-12205a (hereinafter “ADA”), and its implementing

regulations and alleges as follows:

                         JURISDICTION AND VENUE

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.




                                                                            Page 1 of 12
      Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 2 of 12




       2.     Venue is properly located in the Eastern District of Louisiana pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, BRIAN SIMMONS is a Louisiana resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility because he suffers from disabling

pain and severe mobility impairments as a result of spina bifida, a birth defect, which

is a condition that constitutes a physical impairment that impacts and substantially

limits the major life activity of walking and limited dexterity in his upper extremities

and as such is a qualified disability under the ADA.

       4.     Defendant, SUN SHINE FOOD MART, LLC (hereinafter referred to

as “Defendant”), is a limited liability company registered to do business and, in fact,

is conducting business in the State of Louisiana. SUN SHINE FOOD MART, LLC,

is the owner, lessor, and/or operator of the real property and improvements that are

the subject of this action, specifically: Day & Night Discount located at 5840 E.

Judge Perez, Violet, LA (hereinafter referred to as “premises”, “subject premises”,


                                                                                Page 2 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 3 of 12




“subject facility”, “subject property”, “subject location”, “Defendant’s premises”

and/or “Defendant’s property”).

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 of the IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by SUN SHINE FOOD MART, LLC is a place of public

accommodation in that it owns the real property and fixtures of a retail facility that
                                                                            Page 3 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 4 of 12




provides various food, beverage, and/or retail services to the public. Pursuant to 42

U.S.C. § 12182(a), the Defendant is liable for any ADA violations on the subject

premises because it owns and controls the subject premises and while regulations

promulgated by the Department of Justice state that a landlord may contractually

allocate to a tenant the responsibility to comply with the ADA, however if such

allocation is made it is effective only as between the landlord and tenant and has no

effect on the rights of third parties such as the Plaintiff in this case. As the owner of

the real property and fixtures of the subject premises the Defendant is independently

liable for the barriers to equal access as alleged herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Simmons visited and attempted to patronize

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or activities

of the subject premises and its facilities, and has otherwise been discriminated

against, has suffered an injury in fact, and been damaged by Defendant due to its

lack of compliance with the ADA. Plaintiff has personal knowledge that the subject

location is presently in violation of the ADA and is discriminating against

individuals with disabilities.

      10.    Due to the violations of the ADA at Defendant’s premises Plaintiff does

not have safe and equal access to the subject facilities from an accessible parking


                                                                               Page 4 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 5 of 12




facility along an accessible route to an accessible entrance and as such does not have

safe and equal access to the goods and services available to Defendant’s able-bodied

patrons at this location. Plaintiff has suffered, and continues to suffer, frustration and

humiliation as a result of the discriminatory conditions present at the subject

premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

of the goods and services of, Defendant’s subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides approximately twenty-five (25) miles from where the

subject facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant’s violation of, and non-compliance with, the


                                                                                Page 5 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 6 of 12




ADA because he intends to continue to visit, i.e. attempt to patronize, the subject

location each time he travels by the subject facility which occurs numerous times

each month. Accordingly, Plaintiff intends to attempt to patronize, i.e., visit,

Defendant’s subject location numerous times next month, and on a regular basis each

month following. Plaintiff will do this until the barriers are remediated and he is able

to patronize the subject location with access equal to that of Defendant’s able-bodied

customers.

      14.        Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et seq.

      15.        Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      16.        Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                        PARKING

            a.   The plaintiff could not safely utilize the parking facility
                 as the van accessible parking space had unmaintained
                 upright signage which was too low in violation of Section
                 4.6 of the ADAAG and Sections 302 and 502.6 of the
                                                                                Page 6 of 12
Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 7 of 12




       2010 ADA Standards, whose resolution is readily
       achievable.

                EXTERIOR ACCESSIBLE ROUTES

b.    The plaintiff had difficulty traversing the path of travel
      from the parking facility to the entrances as the accessible
      route to the accessible entrance has noncompliant cross
      slopes present. Violation: The path of travel contains
      excessive slopes in violation of Section 4.3.7 of the
      ADAAG and Section 403.3 of the 2010 ADA Standards,
      whose resolution is readily achievable.

c.    The plaintiff was unable to access the accessible elements
      of the facility (exterior bulk ice vending area)
      independently because no accessible route connected this
      accessible element to the accessible parking at the facility.
      Violation: There are elements within the facility the route
      to which are inaccessible in violation of Section 4.3.2 of
      the ADAAG and Section 206.2.2 of the 2010 ADA
      Standards, whose resolution is readily achievable.

                            ENTRANCES

d.    The plaintiff was unable to safely access the two (2)
      primary public entrances on both the east and south
      storefronts of the subject facility have elevations which
      exceed 5% running slope (thereby making them ramps as
      defined by Section 4.8.1 of the ADAAG and Section 4.2.2
      of the 2010 ADA Standards) along the accessible routes to
      both said entrances from the accessible parking with
      obstructions in the top landing area (columns). Violation:
      The ramps do not have unobstructed surfaces for their
      landings in violation of Section 4.8.4 of the ADAAG and
      Section 405.7 of the 2010 ADA Standards, whose
      resolution is readily achievable.

e.    The plaintiff was unable to independently access the single
      secondary entrance situated between the two (2) primary
      public entrances (described immediately above) due to the

                                                                      Page 7 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 8 of 12




             raised threshold at the entry door. Violation: The entry
             door threshold exceeds ½ inch maximum and is not
             properly beveled with a slope no steeper than 1:2 in
             violation of Section 4.5.2 of the ADAAG and Sections
             404.2.5 and Section 303 of the 2010 ADA Standards,
             whose resolution is readily achievable.


                                 MAINTENANCE

      f.     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of 28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant’s current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the subject

location’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the


                                                                            Page 8 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 9 of 12




Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant’s barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of


                                                                             Page 9 of 12
    Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 10 of 12




public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority


                                                                            Page 10 of 12
     Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 11 of 12




to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and
              administered by Defendant is violative of the ADA;

       B.     That the Court enter an Order directing Defendant to alter
              its facilities to make them accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

       C.     That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
              to maintain its accessible features and equipment so that
              the facility remains accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

       D.     That the Court enter an Order directing Defendant to
              implement and carry out effective policies, practices, and
              procedures to maintain the accessible features and
              equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
              §36.211.

       E.     That the Court enter an Order directing Defendant to
              evaluate and neutralize its policies and procedures towards
              persons with disabilities for such reasonable time so as to
                                                                                Page 11 of 12
Case 2:19-cv-11530-BWA-JCW Document 1 Filed 07/05/19 Page 12 of 12




       allow them to undertake and complete corrective
       procedures;

 F.    An award of attorneys’ fees, costs (including expert fees),
       and litigation expenses pursuant to 42 U.S.C. § 12205;

 G.    An award of interest upon the original sums of said award
       of attorney’s fees, costs (including expert fees), and other
       expenses of suit; and

 H.    Such other relief as the Court deems just and proper,
       and/or is allowable under Title III of the Americans with
       Disabilities Act.


 Dated this the _____ day of _____________________, 2019.



                           Respectfully submitted,

                           MAINSTAY LAW LLC

                           /s/ Christy L. Johnson
                           Christy L. Johnson
                           Louisiana Bar No.: 32877
                           3436 Magazine Street #558
                           New Orleans, LA 70115
                           Telephone: (504) 291-1818
                           Facsimile: (504) 291-1817
                           E-Mail: cjohnson@mainstay-law.com

                           ATTORNEY FOR PLAINTIFF




                                                                      Page 12 of 12
